Citation Nr: 0700818	
Decision Date: 01/11/07    Archive Date: 01/24/07

DOCKET NO.  04-29 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for asbestosis.

2.  Entitlement to service connection for hypertension 
secondary to service-connected diabetes mellitus.

3.  Entitlement to service connection for heart disease (to 
include murmur) secondary to service-connected diabetes 
mellitus.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1967 to 
June 1971. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  The veteran testified at a May 2006 
hearing before the undersigned Veterans Law Judge; a copy of 
the transcript of that hearing is of record.  

(Consideration of the veteran's claims for service connection 
for hypertension and for heart disability, both claimed as 
secondary to service-connected diabetes mellitus, is deferred 
pending completion of the development sought in the remand 
that follows the decision below.)


FINDING OF FACT

The veteran does not have asbestosis.


CONCLUSION OF LAW

The veteran does not have asbestosis that is the result of 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 and 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  But see Mayfield v. 
Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. Apr 
05, 2006) (when VCAA notice follows the initial unfavorable 
AOJ decision, remand and subsequent RO actions may 
"essentially cure[] the error in the timing of notice").

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in August 
2001, February 2003, and September 2006.  (Although the 
complete notice required by the VCAA was not provided until 
after the RO adjudicated the appellant's claim, any timing 
errors have been cured in the process of previous remands and 
RO actions.  Id.)

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to the specific benefits sought, what 
evidence and/or information was already in the RO's 
possession, what additional evidence and/or information was 
needed from the veteran, what evidence VA was responsible for 
getting, and what information VA would assist in obtaining on 
the veteran's behalf.  The RO specifically requested that the 
veteran provide any evidence or information he had pertaining 
to his claim.  The RO also provided a statement of the case 
(SOC) and a supplemental statement of the case (SSOC) 
reporting the results of its reviews, and the text of the 
relevant portions of the VA regulations.  The veteran was 
apprised of the criteria for assigning disability ratings or 
for award of an effective date.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  (An effective date or 
rating question is not now before the Board.)

Regarding VA's duty to assist, the RO obtained the veteran's 
service medical records (SMRs) and VA and private medical 
records.  VA has no duty to inform or assist that was unmet.  

As for whether further action should have been undertaken by 
way of obtaining additional medical opinion on the question 
of service connection for asbestosis, the Board notes that 
such development is to be considered necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains:  1) competent evidence of diagnosed disability 
or symptoms of disability, 2) establishes that the veteran 
suffered an event, injury or disease in service, or has a 
presumptive disease during the pertinent presumptive period, 
and 3) indicates that the claimed disability may be 
associated with the in-service event, injury, or disease, or 
with another service-connected disability.  38 C.F.R. 
§ 3.159(c)(4) (2006).  In this case, as will be explained 
further in the discussion below, the veteran has not been 
diagnosed as having asbestosis.  He may have been exposed to 
asbestos during military service as claimed, but there is no 
indication, except by way of unsupported allegation, that he 
has the claimed disease and that it is related to an in-
service event.  Consequently, given the standard of the new 
regulation, the Board finds that VA did not have a duty to 
assist that was unmet.

The veteran contends that he has asbestosis that was caused 
by his having been exposed to asbestos from aircraft brake 
assemblies while serving as an aircraft mechanic in service.  
The veteran's SMRs, including the report of his separation 
examination, show no complaints, diagnosis, or treatment 
related to any respiratory ailment.  His current medical 
treatment records show the veteran's current respiratory 
disorders are chronic obstructive pulmonary disorder (COPD) 
and obstructive sleep apnea.  At his hearing, the veteran 
testified that he had no lung complaints until about four 
years earlier (about 2002).  He also testified that his lung 
specialist had never told him the source of his currently 
diagnosed lung disease, and testified specifically that the 
doctor did not tell him that his lung disease was caused by 
or due to asbestos exposure.  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303.  Service connection may also be granted for 
any injury or disease diagnosed after service when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).  Generally, service connection requires 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).

Common materials that may contain asbestos include steam 
pipes for heating units and boilers, ceiling tiles, roofing 
shingles, wallboard, fire-proofing materials, and thermal 
insulation.  M21-1MR, Part IV.ii.2.C.9.a (December 13, 2005).  
The manufacture and servicing of friction products containing 
asbestos, such as clutch facings and brake linings, have been 
shown, among others, to be occupations involving exposure to 
asbestos.  M21-1MR, Part IV.ii.2.C.9.f.  High exposure to 
asbestos and a high prevalence of disease have been noted in 
insulation and shipyard workers.  M21-1MR, Part 
IV.ii.2.C.9.g.  For example, during WWII, several million 
people employed in United States shipyards were exposed to 
asbestos fibers because they were used extensively in 
military ship construction.  Id.  

Diseases associated with exposure to asbestos are fibrosis, 
the most commonly occurring of which is interstitial 
pulmonary fibrosis, or asbestosis; tumors; pleural effusions 
and fibrosis; pleural plaques; mesotheliomas of pleura and 
peritoneum and cancers of the lung, bronchus, 
gastrointestinal tract, larynx, pharynx, and urogenital 
system, except the prostate.  M21-1MR, Part IV.ii.2.C.9.b.

The clinical diagnosis of asbestosis requires both (1) a 
history of exposure to asbestos and (2) radiographic evidence 
of parenchymal lung disease.  M21-1MR, Part IV.ii.1.H.29 
(December 13, 2005).  Here, there is neither a history of 
exposure to asbestos to the degree known to cause asbestosis, 
nor evidence of parenchymal lung disease.  

If the brakes on the aircraft on which the veteran worked 
while in service contained asbestos, which is not shown, it 
is possible that he came into contact with asbestos while 
working on military aircraft while in service.  However, even 
if it could be shown that the aircraft brakes in question 
contained asbestos, the degree to which he was exposed would 
be impossible to determine, especially since the veteran's 
service records indicate that he was an engine mechanic, not 
an airframes mechanic.  Moreover, there is no way to 
accurately determine the frequency or degree of contact with 
brake components, let alone any asbestos that may have been 
contained therein.  Taking all of this into account, and even 
if exposure to an asbestosis-causing level is conceded, the 
evidence does not show that the veteran has been diagnosed 
with asbestosis.  The veteran himself has testified that he 
has not been diagnosed with asbestosis, and that his own lung 
specialist has not told him what caused any current lung 
disease.  As noted, the veteran testified that he has not 
been told by his treating lung specialist that his lung 
disease was caused by asbestos.  

There is nothing of record showing that the veteran has 
parenchymal lung disease.  The veteran's current respiratory-
related diagnoses are only COPD and sleep apnea.  Further, 
while it is possible that the brakes on the aircraft on which 
the veteran worked had an asbestos component, there is no 
evidence of record, and the veteran does not contend, that 
there was any more than casual exposure to asbestos, as 
opposed to the high exposure known to cause certain asbestos-
related diseases.  

In sum, there is no objective evidence that the veteran has 
asbestosis or that he was exposed to asbestos to the high 
degree usually associated with causing asbestosis.  There is 
only the veteran's own belief that he has asbestosis that was 
caused by exposure to asbestos while in service.  However, 
there is no evidence of record showing that the veteran has 
the specialized medical education, training, and experience 
necessary to render competent medical opinion as to the 
diagnosis or etiology of his disability.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1) 
(2006).  Consequently, the veteran's own assertions as to the 
nature and etiology of his respiratory disability have no 
probative value.

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against this service connection claim.  The 
veteran does not have asbestosis that is traceable to active 
military service.


ORDER

Entitlement to service connection for asbestosis is denied.


REMAND

The veteran contends that his currently diagnosed 
hypertension and heart disease are secondary to his service-
connected diabetes mellitus.  The Board must remand these 
issues because it finds that the evidence of record is 
inadequate to evaluate these claims.

Regarding the veteran's claim that his hypertension is 
secondary to his service-connected diabetes, notwithstanding 
the RO's findings to the contrary, the record contains 
evidence that the veteran's diabetes was diagnosed and 
treated by a private physician as early as November 1993.  In 
testimony at his hearing, the veteran averred that he had 
been treated for both his heart condition and hypertension by 
a private physician, a Dr. Hutchison, in Tupelo, Mississippi, 
and testified that he would obtain related treatment records 
from Dr. Hutchison.  The record contains no treatment records 
identifiable as being from Dr. Hutchison, and the RO will 
therefore be asked to take the necessary steps to obtain 
those records.  Because determining whether or not the 
veteran's hypertension is secondary to his service-connected 
diabetes requires a medical opinion, on remand the veteran 
will be afforded a medical examination for that purpose.  

Regarding the veteran's claim that his heart disease is 
secondary to his service-connected diabetes, the Board finds 
that there is conflicting medical opinion evidence of record 
that must be addressed, and will remand for a medical 
examination and opinion.  Specifically, a March 2002 entry in 
the veteran's VA medical record includes an opinion that the 
veteran's coronary artery disease is unlikely related to 
diabetes mellitus.  (This single-page entry has been altered 
so that the identity of the patient cannot be discerned.)  On 
the other hand, an October 2005 VA diabetes examination 
resulted in an opinion that the veteran's coronary artery 
disease is more likely than not related to his diabetes and 
hypertension.  Neither of these opinions is a result of an 
examination specifically related to the veteran's heart 
disease.  Because the Board is presented with diametrically 
opposed medical opinions, neither of which provides 
substantive rationale for the opinion expressed, the Board 
will remand for an examination to obtain a current diagnosis 
of any heart disease, and a medical opinion as to whether or 
not any diagnosed heart disease is secondary to his service-
connected diabetes.

Accordingly, the veteran's case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the 
veteran and request that he identify 
the names, addresses, and 
approximate dates of treatment for 
all health care providers, VA and 
private, who may possess additional 
records pertinent to his claim.  Of 
particular interest are records from 
Dr. Hutchison of Tupelo, 
Mississippi.  With any necessary 
authorization from the veteran, the 
RO should attempt to obtain and 
associate with the claims file any 
medical records identified by the 
veteran that have not been secured 
previously.  If the RO is 
unsuccessful in obtaining any 
medical records identified by the 
veteran, it should inform him and 
his representative of this and ask 
them to provide a copy of additional 
medical records they may have 
obtained on their own that have not 
been secured previously.  The 
veteran should be specifically asked 
to submit any pertinent information 
or evidence that he may have in his 
possession.

The RO must also verify that the 
record and opinion purportedly based 
on a March 1, 2002 VA examination, 
signed by K.D., M.D., is related to 
the appellant.  If this document is, 
in fact, found to be the appellant's 
record, since it originated at the 
Biloxi, Mississippi VA Medical 
Center (VAMC), and because none of 
the other VA treatment records from 
that time period originated at the 
Biloxi VAMC, the RO must obtain all 
pertinent records from the Biloxi 
VAMC.

2.  After the above-requested 
development is accomplished, the RO 
should arrange for the veteran to 
undergo a VA examination or 
examinations by a physician(s) with 
appropriate expertise to determine 
the current diagnosis and etiology 
of any heart disorder and 
hypertension.  For each diagnosis, a 
medical opinion must be provided as 
to whether it is more likely than 
not (i.e., probability greater than 
50 percent), at least as likely as 
not (i.e., probability of 
approximately 50 percent), or less 
likely than not (i.e., probability 
less than 50 percent) that any heart 
disease or hypertension is caused 
by, or made worse by, service-
connected diabetes.  

The veteran's claims file, including 
a copy of this remand, must be made 
available to the examiner(s) for 
review in connection with the 
examination(s).

The RO should ensure that 
examination reports comply with this 
remand and the questions presented 
in the RO's examination request, 
especially with respect to the 
instructions to provide medical 
opinions.  If any report is 
insufficient, it should be returned 
to the examiner for necessary 
corrective action, as appropriate.

The veteran should be advised that 
failure to appear for an examination 
as requested, and without good 
cause, could adversely affect his 
claim, to include denial.  See 38 
C.F.R. § 3.655 (2006).  

3.  After undertaking any other 
development deemed appropriate, the 
RO should consider the issues 
remaining on appeal in light of all 
information or evidence received.  
If any benefit sought is not 
granted, the veteran and his 
representative should be furnished 
with a supplemental statement of the 
case and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.  The supplemental statement 
of the case should reflect 
consideration of both old and new 
versions of 38 C.F.R. § 3.310.  See 
38 C.F.R. § 3.310 (2006); 71 Fed. 
Reg. 52744-47 (Sept. 7, 2006).  

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


